          Case 1:20-cv-01511-TNM Document 26 Filed 07/10/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                          )
 G.Y.J.P., A MINOR CHILD, by and through her              )
 mother and Next Friend, M.R.P.S.,                        )
                                                          )
                                                          )
 Plaintiff,                                               )
                                                          )
 v.                                                       ) No. 20-cv-01511-TNM
                                                          )
 CHAD F. WOLF, Acting Secretary of Homeland               )
 Security, in his official capacity, et al.,              )
                                                          )
                                                          )
 Defendants.                                              )
                                                          )
                                                          )


      MOTION TO SHORTEN TIME ON PLAINTIFF’S MOTION FOR SCHEDULING
                                ORDER

        Plaintiff G.Y.J.P. hereby moves for an order shortening time on her Motion for a
Scheduling Order on her forthcoming motion for summary judgment. As that Motion notes, she
is currently in hiding in El Salvador from her persecutors. She therefore intends to proceed with
her case on an expedited basis via a motion for summary judgment. Plaintiff has asked the Court
to resolve whether this case should be related to J.B.B.C. v. Wolf, No. 20-cv-01509, and for an
expedited summary judgment schedule.
        Plaintiff hereby respectfully requests an order shortening time for Defendants to respond
to her Motion for a Scheduling Order to Tuesday, July 14, 2020. Plaintiff believes that timely
resolution of the issues raised in the Motion would allow her to expeditiously seek relief in an
orderly fashion. The issues raised in Plaintiff’s Motion for a Scheduling Order are
straightforward, and Defendants should not require substantial time to prepare a response,
especially because the parties have already met and conferred via email regarding their
respective positions.
        Defendants have informed Plaintiff’s counsel that they oppose this Motion to Shorten
Time.


                                                 1
         Case 1:20-cv-01511-TNM Document 26 Filed 07/10/20 Page 2 of 4




Dated: July 10, 2020                           Respectfully submitted,


                                                  /s/Celso J. Perez_____________________
 Stephen B. Kang***                               Lee Gelernt***
 Cody Wofsy***                                    Daniel A. Galindo***
 Morgan Russell***                                Celso J. Perez (D.C. Bar No. 1034959)
 Adrienne Harrold***                              American Civil Liberties Union Foundation,
 American Civil Liberties Union Foundation,       Immigrants’ Rights Project
 Immigrants’ Rights Project                       125 Broad Street, 18th Floor
 39 Drumm Street                                  New York, NY 10004
 San Francisco, CA 94111                          Tel: (212) 549-2600
 Tel: (415) 343-0770
                                                  Robert Silverman**
 Andre Segura                                     Oxfam America
 Kathryn Huddleston                               Boston, MA 02115, Suite 500
 Rochelle Garza                                   Tel: (617) 482-1211
 Brantley Shaw Drake
 American Civil Liberties Union Foundation        Karla M. Vargas*
 of Texas, Inc.                                   Efren C. Olivares*
 5225 Katy Freeway, Suite 350                     Texas Civil Rights Project
 Houston, Texas 77007                             1017 W. Hackberry Ave.
 Tel. (713) 942-8146                              Alamo, Texas 78516
                                                  Tel: (956) 787-8171
 Jamie Crook (D.C. Bar No. 1002504)
 Blaine Bookey                                    Scott Michelman (D.C. Bar No. 1006945)
 Karen Musalo                                     Arthur B. Spitzer (D.C. Bar No. 235960)
 Center for Gender & Refugee Studies              American Civil Liberties Union Foundation of
 200 McAllister St.                               the District of Columbia
 San Francisco, CA 94102                          915 15th Street NW, Second Floor
 Tel: (415) 565-4877                              Washington, D.C. 20005
                                                  Tel: (202) 457-0800

                                                  Attorneys for Plaintiff
                                                  *Admitted pro hac vice
                                                  **Pro hac vice application forthcoming
                                                  ***Pro hac vice application pending




                                              2
             Case 1:20-cv-01511-TNM Document 26 Filed 07/10/20 Page 3 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 10, 2020, I electronically filed the foregoing document
with the Clerk of the Court for the United States District Court for the District of Columbia by
using the CM/ECF system. I will cause a copy of this document to be served on Defendants in
this case.
                                                             By: /s/ Celso J. Perez
                                                             CELSO J. PEREZ




                                                 3
          Case 1:20-cv-01511-TNM Document 26 Filed 07/10/20 Page 4 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                        )
 G.Y.J.P., A MINOR CHILD, by and through her            )
 mother and Next Friend, M.R.P.S.,                      )
 Plaintiff,                                             )
                                                        ) No. 20-cv-01511-TNM
 v.                                                     )
                                                        )
 CHAD F. WOLF, Acting Secretary of Homeland             )
 Security, et al,                                       )
                                                        )
 Defendants.                                            )
                                                        )

      [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO SHORTEN TIME

        Upon consideration of Plaintiff’s Motion to Shorten Time, and for good cause shown, the
motion is GRANTED. It is hereby ORDERED that Defendants shall respond to Plaintiff’s
Motion for Scheduling Order on Summary Judgment by Tuesday, July 14, 2020.



 Dated:

                                                          United States District Judge




                                               4
